EXHIBIT 10.23
SUMMARY OF
COMPENSATION ARRANGEMENTS FOR NON-EMPLOYEE DIRECTORS
     Non-employee directors of Craft Brewers Alliance, Inc. currently receive
stock-based and cash compensation for their service on the board of directors as
follows:
Stock-based Compensation:
     Each non-employee director receives an annual grant of 3,000 shares of
common stock of Craft Brewers Alliance, Inc. upon election to the board of
directors at the Annual Meeting of Shareholders.
Cash Compensation:
     Each non-employee director is entitled to receive an annual cash retainer
of $20,000, paid quarterly.
     The Chair of the Audit Committee is entitled to receive additional annual
compensation of $15,000, while each other member of the Audit Committee is
entitled to receive additional annual compensation of $4,000. The Chairs of each
of the Nominating and Governance, Compensation, and Strategic Planning
Committees are entitled to receive additional annual compensation of $10,000,
while all other committee members are entitled to receive additional annual
compensation of $2,000 for each committee position. Committee compensation is
paid quarterly.

 